Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 5-7, 13-15 and 18-20  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2: it is unclear  what “body is made in a communication state” is referring to.
	Regarding claim 5: It is unclear what “is made in a communication state to have the same pressure” is referring to. Is this trying to claim the same pressure in specific parts of valve at the same time.
Regarding claim 6: it is unclear  what “to be in a communication state” is referring to.
Regarding claim 7: it is unclear  what “to be in a communication state” is referring to.
Regarding claim 13: It is unclear what “is made in a communication state to have the same pressure” is referring to. Is this trying to claim the same pressure in specific parts of valve at the same time.
Regarding claim 14: it is unclear  what “to be in a communication state” is referring to.
Regarding claim 15: it is unclear  what “to be in a communication state” is referring to.
Regarding claim 18: It is unclear what “is made in a communication state to have the same pressure” is referring to. Is this trying to claim the same pressure in specific parts of valve at the same time.
Regarding claim 19: it is unclear  what “to be in a communication state” is referring to.
Regarding claim 20: it is unclear  what “to be in a communication state” is referring to.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1  and 9  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2013-190087 A (Cosmo Koki CO., LTD.).

Regarding claim 1: A method of installing a fluid control device in a continuous flow state, the fluid control device including at least a housing (casing 2 Figure 4) installed in a fluid pipe (pipe 1 in figures) in a sealed state and a fluid control valve having a valve body (closing body 5) and a valve housing insertable into a hole of the fluid pipe formed in the housing, said method comprising: installing, at an opening formed in a neck portion of the housing, an operation valve device having an operation valve body (closing body 5 moving up and down divides the housing) dividing an inside of the housing in an openable and closeable manner; opening the operation valve body while surrounding an open end portion formed in the neck portion (Body 5 drawn up into raised neck of housing and lowered through neck to close) in a sealed state; and inserting the fluid control valve communicating with the inside of the housing in a sealed state from the open end portion to an installation position in which a front end of the valve housing of the fluid control valve exceeds the opening of the neck portion so that an annular sealing member (o-ring 19) seals a gap between a peripheral surface of the valve housing and a peripheral surface of the neck portion at the installation position while an inner part side of the open end portion and an outer part side surrounding the open end portion in a sealed state have same pressure.

Regarding claim 9: An device for installing a fluid control device in a continuous flow state, the fluid control device including at least a housing  (casing 2) installed in a fluid pipe in a sealed state and a fluid control valve having a valve body (body 5) and a valve housing insertable into a hole of the fluid pipe formed in the housing, said device comprising: an operation valve device which includes an operation valve body (body 5) attached to an opening formed in a neck portion Raised section on top of housing 2) of the housing and dividing an inside of the housing in an openable and closeable manner and opened while surrounding an open end portion formed in the neck portion in a sealed state; and an annular sealing member (o-ring 19) that seals a gap between a peripheral surface of the valve housing and a peripheral surface of the neck portion at an installation position by inserting the fluid control valve (moves from open to closed with body 5 travelling up and down in neck) communicating with the inside of the housing in a sealed state from the open end portion to the installation position in which a front end of the valve housing of the fluid control valve exceeds the opening of the neck portion while an inner part side of the open end portion and an outer part side surrounding the open end portion in a sealed state have same pressure.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 2-9 and 10-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2013-190087 A (Cosmo Koki CO., LTD.) in view of JP 2013-199984 A (Cosmo Koki CO., LTD.).


Regarding claim 2: 

JP 2013-190087  discloses the method of installing the fluid control device according to claim 1, 

JP 2013-190087 does not disclose wherein the inside of the housing divided by the operation valve body is made in a communication state and air in the housing is discharged to the outside.

JP 2013-199984  teaches  where air is removed in advance from a work pipe part 11, a communication part 13 and a branch pipe part 12

It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art where a process is known as taught by JP 22013-199984 that this same process can be included in JP 2013-199984.  Wirth the predictable result of discharge to the outside. The hose 39 of JP 2013-190087 does effectively discharge.

Regarding claim 3: 

JP 2013-190087  discloses the method of installing the fluid control device according to claim 1, 

JP 2013-190087 does not disclose wherein the housing is a split structure for externally fitting the fluid pipe in a sealed state and the hole of the fluid pipe is bored by a boring machine.

JP 2013-199984  teaches  (paragraph [0020] and figs 3-5 in which a hole is drilled by a drilling device 50A.

It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art where  a hole is needed in the pipe to use a boring machine as taught by JP 2013-199984 in the JP 2013- 190087 with the predictable result of creating an entrance hole.

Regarding claim 4: 

JP 2013-190087  discloses the method of installing the fluid control device according to claim 1, 

JP 2013-190087  does not disclose wherein movement prevention fitting for preventing the housing from moving is installed in the fluid pipe.

JP 2013-199984  teaches  (paragraph [0017] and fig 1-2 in which movement is prevented by push rings 19.

It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art where movement is meant to be prevented to use push rings (19) as taught by JP 2013-199984 in the JP 2013 190087 device with the predictable result of preventing movement.


Regarding claim 5: 
The method of installing the fluid control device claim 1, wherein the inside of the housing divided by the operation valve body is made in a communication state to have the same pressure and the operation valve body is opened.
 
See paragraph [0018] of JP 2013-190087.

Regarding claim 6: 
The method of installing the fluid control device according to claim 1, wherein a communication opening for allowing the inside of the housing divided by the operation valve body to be in a communication state is provided in the neck portion.

In JP 2013-190087 hose 39 extends from branch 12 allows for communication 

Regarding claim 7: 
JP 2013-190087 discloses the method of installing the fluid control device according to claim 1, 

JP 2013-190087 does not disclose wherein a communication opening for allowing the inside of the housing divided by the operation valve body to be in a communication state is provided in an operation valve housing of the operation valve device.

It would have been an obvious matter of design choice to modify the JP 190087 reference, to have communication as claimed, since applicant has not disclosed that having  that communication path solves any stated problem or is for any particular purpose and it appears that the device would perform equally well with either design.
Furthermore, absent a teaching as to criticality of the communication as claimed,  this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement. In re Kuhle, 526 F.2d 553,555,188 USPQ 7, 9 (CCPA 1975).


Regarding claim 8: 
The method of installing the fluid control device according to claim 1, wherein a holding member holding the fluid control valve provided in the housing is attached to the opening of the neck portion in a sealed state.

Flange around neck supporting valve insertion platform

Regarding claim 10: 
JP 2013-190087  disclose the device for installing the fluid control device according to claim 9, 
JP 2013-190087  does not disclose wherein a movement prevention fitting for preventing the housing from moving is installed in the fluid pipe.

JP 2013-199984  teaches  (paragraph [0017] and fig 1-2 in which movement is prevented by push rings 19.

It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art where movement is meant to be prevented to use push rings (19) as taught by JP 2013-199984 in the JP 2013 190087 device with the predictable result of preventing movement.

Regarding claim11:
 JP 2013-190087  discloses the method of installing the fluid control device according to claim 2, 

JP 2013-190087 does not disclose wherein the housing is a split structure for externally fitting the fluid pipe in a sealed state and the hole of the fluid pipe is bored by a boring machine.

JP 2013-199984  teaches  (paragraph [0020] and figs 3-5 in which a hole is drilled by a drilling device 50A.

It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art where  a hole is needed in the pipe to use a boring machine as taught by JP 2013-199984 in the JP 2013- 190087 with the predictable result of creating an entrance hole.

Regarding claim12: 
JP 2013-190087  disclose the device for installing the fluid control device according to claim 2, 
JP 2013-190087  does not disclose wherein a movement prevention fitting for preventing the housing from moving is installed in the fluid pipe.

JP 2013-199984  teaches  (paragraph [0017] and fig 1-2 in which movement is prevented by push rings 19.

It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art where movement is meant to be prevented to use push rings (19) as taught by JP 2013-199984 in the JP 2013 190087 device with the predictable result of preventing movement.

Regarding claim 13: 
The method of installing the fluid control device claim 2, wherein the inside of the housing divided by the operation valve body is made in a communication state to have the same pressure and the operation valve body is opened.

See paragraph [0018] of JP 2013-190087.

Regarding claim 14: 
The method of installing the fluid control device according to claim 2, wherein a communication opening for allowing the inside of the housing divided by the operation valve body to be in a communication state is provided in the neck portion.

In JP 2013-190087 hose 39 extends from branch 12 allows for communication

Regarding claim 15:
 JP 2013-190087 discloses the method of installing the fluid control device according to claim 2, 

JP 2013-190087 does not disclose wherein a communication opening for allowing the inside of the housing divided by the operation valve body to be in a communication state is provided in an operation valve housing of the operation valve device.

It would have been an obvious matter of design choice to modify the JP 190087 reference, to have communication as claimed, since applicant has not disclosed that having  that communication path solves any stated problem or is for any particular purpose and it appears that the device would perform equally well with either design.
Furthermore, absent a teaching as to criticality of the communication as claimed,  this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement. In re Kuhle, 526 F.2d 553,555,188 USPQ 7, 9 (CCPA 1975).


Regarding claim 16: The method of installing the fluid control device according to claim 2, wherein a holding member holding the fluid control valve provided in the housing is attached to the opening of the neck portion in a sealed state.

Flange around neck supporting valve insertion platform

Regarding claim 17: 
JP 2013-190087  disclose the device for installing the fluid control device according to claim 3, 
JP 2013-190087  does not disclose wherein a movement prevention fitting for preventing the housing from moving is installed in the fluid pipe.

JP 2013-199984  teaches  (paragraph [0017] and fig 1-2 in which movement is prevented by push rings 19.

It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art where movement is meant to be prevented to use push rings (19) as taught by JP 2013-199984 in the JP 2013 190087 device with the predictable result of preventing movement.

Regarding claim 18: 
The method of installing the fluid control device claim 3, wherein the inside of the housing divided by the operation valve body is made in a communication state to have the same pressure and the operation valve body is opened.

See paragraph [0018] of JP 2013-190087.

Regarding claim19: 
The method of installing the fluid control device according to claim 3, wherein a communication opening for allowing the inside of the housing divided by the operation valve body to be in a communication state is provided in the neck portion.

In JP 2013-190087 hose 39 extends from branch 12 allows for communication

Regarding claim 20:
 JP 2013-190087 discloses the method of installing the fluid control device according to claim 3, 

JP 2013-190087 does not disclose wherein a communication opening for allowing the inside of the housing divided by the operation valve body to be in a communication state is provided in an operation valve housing of the operation valve device.

It would have been an obvious matter of design choice to modify the JP 190087 reference, to have communication as claimed, since applicant has not disclosed that having  that communication path solves any stated problem or is for any particular purpose and it appears that the device would perform equally well with either design.
Furthermore, absent a teaching as to criticality of the communication as claimed,  this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement. In re Kuhle, 526 F.2d 553,555,188 USPQ 7, 9 (CCPA 1975).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Barss, whose telephone number is 571-270-1129.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEVIN R BARSS/Examiner, Art Unit 3753